Exhibit 10.41

CommScope

Deferred Compensation Plan

 

Amended and restated effective January 1, 2017

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE I INTRODUCTION

1

 

1.1

 

Introduction and Purpose

1

ARTICLE II DEFINITIONS

1

 

2.1

 

Account(s)

1

 

2.2

 

Active Participant

2

 

2.3

 

Affiliated Company

2

 

2.4

 

Base Salary Deferral Accounts

2

 

2.5

 

Base Salary Deferral Credits

2

 

2.6

 

Benefit Distribution Date

2

 

2.7

 

BNS Participant

2

 

2.8

 

Change in Control

2

 

2.9

 

Closing Date

4

 

2.10

 

Code

4

 

2.11

 

Committee

4

 

2.12

 

Company

4

 

2.13

 

Compensation

5

 

2.14

 

Declining Balance

5

 

2.15

 

Deferral Election

5

 

2.16

 

Disability

5

 

2.17

 

Discretionary Bonus Award Accounts

5

 

2.18

 

Discretionary Bonus Award Credits

5

 

2.19

 

Effective Date

5

 

2.20

 

Eligible Individual

6

 

2.21

 

ERISA

6

i

 

--------------------------------------------------------------------------------

 

 

2.22

 

Installment(s)

6

 

2.23

 

Investment Funds

6

 

2.24

 

Long-Term Cash Incentive Award Accounts

6

 

2.25

 

Long-Term Cash Incentive Award Credits

6

 

2.26

 

Participant

6

 

2.27

 

Performance-Based Compensation

6

 

2.28

 

Plan

7

 

2.29

 

Plan Year

7

 

2.30

 

Prior Tyco Account

7

 

2.31

 

Retirement

7

 

2.32

 

Separation from Service

7

 

2.33

 

Short-Term Cash Incentive Award Accounts

8

 

2.34

 

Short-Term Cash Incentive Award Credits

9

 

2.35

 

Specified Employee

9

 

2.36

 

Tyco Nonqualified Plan

9

 

2.37

 

Valuation Date

9

 

2.38

 

Written or “in Writing”

9

 

2.39

 

Years of Service

9

ARTICLE III ELIGIBILITY AND PARTICIPATION

9

 

3.1

 

Eligibility to Participate

9

 

3.2

 

Change in Status as Eligible Individual

9

 

3.3

 

Cessation of Participation

10

ARTICLE IV DEFERRAL ELECTIONS

10

 

4.1

 

Establishment of Participant Accounts

10

 

4.2

 

Participant Deferral Credits

11

ii

 

--------------------------------------------------------------------------------

 

 

4.3

 

Deferral Election

11

 

4.4

 

Special Rules For Deferral of Performance-Based Compensation

11

 

4.5

 

Other Rules Regarding Deferral Elections

12

 

4.6

 

Absence of Election

13

 

4.7

 

Reduction of Deferral Election by Committee Action

13

 

4.8

 

Credits for Investment Earnings and Debits for Investment Losses

13

 

4.9

 

Company Contributions

14

 

4.10

 

Prior Tyco Account

14

ARTICLE V VESTING

14

 

5.1

 

Vesting of Accounts

14

ARTICLE VI PAYMENT OF BENEFITS

14

 

6.1

 

Distribution of Benefits and Distribution Elections

14

 

6.2

 

Distribution Elections

14

 

6.3

 

Timing of Distributions - Benefit Distribution Date

15

 

6.4

 

Distributions to Specified Employees

16

 

6.5

 

Form of Distribution

16

 

6.6

 

Elections to Defer Beyond Original Distribution Commencement Date

17

 

6.7

 

Permitted Acceleration of Payment

17

 

6.8

 

Payment For Unforeseeable Emergency

18

 

6.9

 

Payment of Disability Benefits

19

 

6.10

 

Payment of Death Benefits

19

 

6.11

 

Change of Control

20

 

6.12

 

Valuation of Distributions

20

 

6.13

 

Timing of Distributions

20

 

6.14

 

Prior Tyco Account

20

iii

 

--------------------------------------------------------------------------------

 

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

20

 

7.1

 

Amendments Generally

20

 

7.2

 

Right to Terminate

21

ARTICLE VIII MISCELLANEOUS

22

 

8.1

 

Unfunded Plan

22

 

8.2

 

Nonguarantee of Employment

22

 

8.3

 

Nonalienation of Benefits

22

 

8.4

 

Taxes and Withholding

23

 

8.5

 

Applicable Law

23

 

8.6

 

Headings and Subheadings

23

 

8.7

 

Severability

23

 

8.8

 

Expenses

23

ARTICLE IX ADMINISTRATION OF THE PLAN

24

 

9.1

 

Powers and Duties of the Committee

24

 

9.2

 

Claims Procedure

24

APPENDIX A – PRIOR TYCO ACCOUNT

26

 

 

 

iv

 

--------------------------------------------------------------------------------

 

ARTICLE I INTRODUCTION

1.1Introduction and Purpose

The CommScope Deferred Compensation Plan (the “Plan”) is established by
CommScope Holding Company, Inc. (the “Company”) for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Company and its subsidiaries. This Plan is
intended to enhance the long-term performance and retention of such management
or highly compensated employees selected to participate in this Plan.

The Plan is intended to constitute a nonqualified, unfunded plan for federal tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”). Further, this Plan is
intended to comply with Code Section 409A and is to be construed in accordance
Code Section 409A, the Code Section 409A Regulations, and such additional
regulatory and/or other guidance as may be issued by the Internal Revenue
Service (“IRS”) or the U.S. Department of Treasury (“Treasury”) from time to
time with respect to Code Section 409A.

Without affecting the validity of any other provision of the Plan, to the extent
that any Plan provision does not meet the requirements of Code Section 409A and
the Code Section 409A Regulations (including modifications and amendments
thereto), the Plan shall be construed and administered as necessary to comply
with such requirements until this Plan is appropriately amended to comply with
such requirements.

This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Distributions required or
contemplated by this Plan or actions required to be taken under this Plan shall
not be construed as creating a trust of any kind or a fiduciary relationship
between the Company and any Participant, any Participant’s designated
beneficiary, or any other person.

This Plan is to be maintained according to the terms of this document and the
Committee or its designee shall have the sole authority to construe, interpret
and administer the Plan.

The Plan was originally effective October 1, 2012.  The Plan was subsequently
amended in 2015 in connection with the Company’s acquisition of TE Connectivity,
Ltd. on August 28, 2015.  The Plan has been further amended and restated
effective as of January 1, 2017.

 

ARTICLE II DEFINITIONS

Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:

2.1 Account(s)

Account(s) means the separate accounts established for recordkeeping purposes
only for each Participant comprised of the Base Salary Deferral Accounts, the
Discretionary Bonus Award

1

 

--------------------------------------------------------------------------------

 

Accounts, the Annual Incentive Plan Award Accounts, and the Discretionary Credit
accounts as further described in Article IV of the Plan.

2.2Active Participant

Active Participant means a Participant in the Plan (or similar plan(s)
maintained by the Company subject to Code Section 409A and the Code Section 409A
Regulations determined under the aggregation provisions) eligible to make
deferrals or receive employer credits; even if he or she has not elected to
defer compensation under the Plan terms or receive an employer credit under the
Plan terms, other than earnings on amounts previously deferred or credited under
the Plan terms.

2.3 Affiliated Company

Affiliated Company means (i) the Company, (ii) any other corporation which is a
member of the controlled group of corporations which includes the Company,
provided that in applying Code Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b) and
determining trades or businesses under common control for purposes of Code
Section 414(c) 50 percent (50%) is substituted for 80 percent (80%) each time
used, and (iii) any other entity in which the Company has a significant equity
interest or owns a substantial capital or profits interest.

2.4Base Salary Deferral Accounts

Base Salary Deferral Accounts means the separate accounts established by the
Committee for recordkeeping purposes only in the name of each Participant in
accordance with Section 4.1 of the Plan.

2.5Base Salary Deferral Credits

Base Salary Deferral Credits means the amounts credited to a Participant’s Base
Salary Deferral Accounts in accordance with the Participant’s election pursuant
to Section 4.2 of the Plan. For purposes of the Plan, deferrals by outside
directors shall be treated as Base Salary Deferral Credits.

2.6Benefit Distribution Date

Benefit Distribution Date means the specific distribution date elected by the
Participant as described in Section 6.3 of the Plan.

2.7BNS Participant

A Participant who (i) had an account balance under the Tyco Nonqualified Plan
and (ii) became an employee of the Company as a result of the Company’s
acquisition of the Broadband Network Services division of TE Connectivity Ltd.
on the Closing Date without experiencing a Separation from Service.

2

 

--------------------------------------------------------------------------------

 

2.8Change in Control

Change in Control means the occurrence of any of the following events described
below. Whether a Change in Control has occurred shall be objectively
determinable and not subject to the discretion of the Committee, the board of
directors or any other person. In all events, a transaction shall be deemed to
constitute a Change in Control only to the extent consistent with the
requirements of Section 409A of the Code.

(a)Change in Ownership of the Company. The acquisition by any person, entity or
group of stock of the Company that, together with the stock already held by such
person, entity or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company; provided that if any
one person, entity or group is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person, entity or group shall not be considered
to cause a change in ownership of the Company under this Section, or a change in
effective control of the Company under subsection (b) below. An increase in the
percentage of stock owned by any person, entity or group, as a result of a
transaction in which the Company acquires its stock in exchange for property
shall be treated as an acquisition of stock for purposes of this Section. This
Section shall only apply when there is a transfer of Company stock (or issuance
of Company stock) and stock of the Company remains outstanding after the
transaction.

(b)Change in Effective Control of the Company. During any 12-month period, (i)
the acquisition by any person, entity or group of stock of the Company that
constitutes 30% or more of the total voting power of the stock of the Company,
or (ii) a majority of the members of the board of directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the board of directors as constituted prior to the date of such
appointment or election; provided that if any person, entity or group is
considered to effectively control the Company within the meaning of this
Section, the acquisition of additional control of the Company shall not be
considered to cause a change in effective control of the Company under this
Section, or a change ownership of the Company under subsection (a).

(c)Change in Ownership of a Substantial Portion of the Company’s Assets. During
any 12-month period, the acquisition by any person, entity or group of assets of
the Company that have a total gross fair market value equal to more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition. For purposes of this Section, “gross fair
market value” means the value of the Company’s total assets or the value of the
assets being disposed of, determined without regard to any associated
liabilities. Notwithstanding the foregoing, a Change in Control shall not occur
under this Section where there is a transfer of assets to an entity that is
controlled by the shareholders of the Company immediately after the transfer,
including:

 

(i)

a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

(ii)

an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

3

 

--------------------------------------------------------------------------------

 

 

(iii)

a person, entity or group that owns, directly or indirectly, 50% or more of the
total value or voting power of all of the outstanding stock of the Company; or

 

(iv)

an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person, entity or group described above in
subparagraph (3).

(d)For purposes of Section 2.8, the following rules shall apply:

 

(i)

Persons or entities shall not be considered to be acting as a group solely
because they purchase or own stock of the Company at the same time, or as a
result of the same public offering. However, persons or entities shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person or entity owns stock
of the Company and stock of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company, such shareholder shall be considered to be acting as a group
only with other shareholders of the Company prior to the transaction and not
with respect to the shareholder’s ownership interest in the other corporation.

 

(ii)

Stock ownership shall be determined in accordance with Code Section 318(a).
Stock underlying a vested option shall be considered to be owned by the
individual who holds the vested option (and stock underlying an unvested option
shall not be considered to be owned by the individual who holds the unvested
option). For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined in Treas.
Reg. sections 1.83-3(b) and (j)), the stock underlying the option shall not be
treated as owned by the individual who holds the option.

2.9 Closing Date

Closing Date means August 28, 2015.  

2.10 Code

Code means the Internal Revenue Code of 1986, as amended. Where reference is
made to “Code Section 409A Regulations,” this is intended to refer to Treasury
Regulation Sections 1.409A-1 through –6, as such regulations may be modified,
amended or supplemented by the Treasury from time to time.

2.11 Committee

Committee means the Company’s Benefits Committee, which will be responsible for
the administration of the Plan pursuant to Article IX.

4

 

--------------------------------------------------------------------------------

 

2.12 Company

Company means CommScope Holding Company, Inc., a Delaware corporation, and any
Affiliated Company or subsidiary.  

2.13 Compensation

Compensation means (a) with respect to Eligible Individuals who are employees,
cash compensation that is compensation as defined in the CommScope, Inc.
Retirement Savings Plan without regard to Code Section 401(a)(17), and (b) with
respect to Eligible Individuals who are outside directors, cash compensation
paid by the Company. In no event, however, shall a Participant’s Compensation
include, for purposes of the Plan, any item of compensation paid or distributed
to the Participant after a period of deferral, whether under this Plan or any
other program of deferred compensation maintained by the Company or any
Affiliated Company.

2.14 Declining Balance

Declining Balance means the method for calculating each installment payment by
dividing the value of the Participant’s Accounts on the Valuation Date of each
distribution by the number of installment payments remaining to be made, in
accordance with rules established by the Committee.

2.15 Deferral Election

Deferral Election means the Written or electronic salary reduction agreement
entered into by an Eligible Individual and the Committee pursuant to this Plan
and which is made on a form and manner described in Section 4.3 of the Plan.

2.16 Disability

A Participant shall be deemed to have a condition that constitutes a
“Disability” if the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

The determination of whether a Participant is disabled may be made by any
person, at the Committee’s discretion, including the administrator of a
disability insurance program and the Committee itself.

2.17 Discretionary Bonus Award Accounts

Discretionary Bonus Award Accounts means the separate accounts established by
the Committee for recordkeeping purposes only in the name of each Participant in
accordance with Section 4.1 of the Plan.

2.18 Discretionary Bonus Award Credits

Discretionary Bonus Award Credits means the amounts previously deferred by the
Participant and credited to a Participant’s Discretionary Bonus Award Accounts.

5

 

--------------------------------------------------------------------------------

 

2.19 Effective Date

Effective Date means January 1, 2017.  The original effective date of the Plan
was October 1, 2012.

2.20 Eligible Individual

Eligible Individual means (a) a select group of management and other highly
compensated employees of the Company and its subsidiaries as determined by the
Committee, and (b) outside directors of the Company.

2.21 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

2.22 Installment(s)

Installment(s) means an aggregate single payment for the purpose of subsequent
deferral rules according to Code Section 409A and the regulations thereunder.

2.23 Investment Funds

Investment Funds means one or more notional investment alternatives made
available under the Plan by the Company for designation by Participants under
the Plan for purposes of determining investment earnings and losses. Unless
determined otherwise by the Committee, the Investment Funds shall mirror the
investment alternatives offered pursuant to the CommScope, Inc. Retirement
Savings Plan from time-to-time.

2.24 Long-Term Cash Incentive Award Accounts

Long-Term Cash Incentive Award Accounts means the separate accounts established
by the Committee for recordkeeping purposes only in the name of each Participant
in accordance with Section 4.1 of the Plan.  

2.25 Long-Term Cash Incentive Award Credits

Long-Term Cash Incentive Award Credits means the amounts credited to a
Participant’s Long-Term Cash Incentive Award Accounts in accordance with the
Participant’s election pursuant to Section 4.2 of the Plan.

2.26 Participant

Participant means any present or former Eligible Individual who has become a
Participant in the Plan in accordance with the provisions of Article III and who
continues to have an Account balance under the Plan or whose beneficiary has
such an Account balance.

2.27 Performance-Based Compensation

Performance-Based Compensation means compensation that is paid contingent on the
satisfaction of pre-established objective or subjective performance criteria of
at least twelve (12)

6

 

--------------------------------------------------------------------------------

 

months and constitutes “performance-based compensation” as that term is used in
the Code Section 409A Regulations. If subjective, the criteria must relate to
participant performance as an individual, or, a group of participants including
the individual, and the manner in which a determination regarding satisfaction
of such criteria is made is consistent with the requirements set forth in the
Code Section 409A Regulations.

2.28 Plan

Plan means the CommScope Deferred Compensation Plan, as set forth in this
document and as amended from time to time.

2.29 Plan Year

Plan Year means the calendar year, the twelve-month period beginning each
January 1 and ending on December 31. The first Plan Year was a short Plan Year
from October 1, 2012 through December 31, 2012.

2.30Prior Tyco Account

Prior Tyco Account means a Participant’s subaccount consisting of a BNS
Participant’s account balance under the Tyco Nonqualified Plan, increased or
decreased by credits or debits for investment earnings or losses pursuant to
Section 4.8 of the Plan. Specific provisions related to the Prior Tyco Account
are found in Appendix A.

2.31 Retirement

Retirement means Separation from Service from the Company after either
attainment of age 55 with at least 10 Years of Service or attainment of age 65.

2.32 Separation from Service

Separation from Service in general means a termination of an employee’s
employment with his or her employer by reason of the employee’s death,
retirement or otherwise. However, for purposes of the Plan, an employee’s
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the employer under an applicable
statute or by contract. For these purposes, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer. If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.

7

 

--------------------------------------------------------------------------------

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
employees have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other employers in the same
line of business. An employee is presumed to have separated from service where
the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the employee
during the immediately preceding 36-month period. An employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is 50 percent or more of the average level
of service performed by the employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period. The presumption is rebuttable by demonstrating that
the employer and the employee reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the employer if the employee has been providing services to the
employer for a period of less than 36 months (or that the level of bona fide
services would not be so reduced). For example, an employee may demonstrate that
the employer and employee reasonably anticipated that the employee would cease
providing services, but that, after the original cessation of services, business
circumstances such as termination of the employee’s replacement caused the
employee to return to employment. Although the employee’s return to employment
may cause the employee to be presumed to have continued in employment because
the employee is providing services at a rate equal to the rate at which the
employee was providing services before the termination of employment, the facts
and circumstances in this case would demonstrate that at the time the employee
originally ceased to provide services, the employee and the employer reasonably
anticipated that the employee would not provide services in the future.

Notwithstanding the foregoing, with respect to a Participant who is not an
employee of the Company, Separation from Service shall have the meaning
specified in the Code Section 409A Regulations (which, in the case of an outside
director, generally would mean the individual no longer serving as an outside
director or other service provider to the Company).

The definition of Separation from Service as set forth above shall be
interpreted in a manner consistent with the applicable definition as set out in
the Code Section 409A Regulations, including any modifications or amendments to
such regulations.

8

 

--------------------------------------------------------------------------------

 

For clarification, the transfer of a BNS Employee to the Company on the Closing
Date shall not constitute a Separation from Service under this Plan or the Tyco
Nonqualified Plan.

2.33 Short-Term Cash Incentive Award Accounts

Short-Term Cash Incentive Award Accounts means the separate accounts established
by the Committee for recordkeeping purposes only in the name of each Participant
in accordance with Section 4.1 of the Plan.  

2.34 Short-Term Cash Incentive Award Credits

Short-Term Cash Incentive Award Credits means the amounts credited to a
Participant’s Short-Term Cash Incentive Award Accounts in accordance with the
Participant’s election pursuant to Section 4.2 of the Plan.

2.35 Specified Employee

Specified Employee has the meaning set forth in Code Section 409A(a)(2)(B)(i).

2.36 Tyco Nonqualified Plan

Tyco Nonqualified Plan means the Tyco Electronics Corporation Supplemental
Savings and Retirement Plan.

2.37 Valuation Date

Valuation Date means each day the New York Stock Exchange is open for trading.

2.38 Written or “in Writing”

Written or in Writing means, with respect to any documentation of an election or
other action by a Participant or by the Committee, that such documentation be
either in paper or, as permitted by the Committee, in electronic form; provided,
however, that such documentation must be adequate to establish a right that is
enforceable under applicable law.

2.39 Years of Service

Years of Service means the Participant’s consecutive whole years of service with
the Company since the Participant’s most recent hire date.

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

3.1Eligibility to Participate

Any Eligible Individual shall be eligible to become a Participant in this Plan,
as described in Article IV, subject to the approval of the Committee (provided
that such participation shall be automatic for an outside director of the
Company without the need for Committee action).

9

 

--------------------------------------------------------------------------------

 

3.2Change in Status as Eligible Individual

An Eligible Individual who ceases to satisfy the requirements of eligibility
shall continue Deferral Elections only for the calendar year in which such
change in status occurred. The Committee shall have complete discretion to
exclude one or more individuals from Participant status for one or more Plan
Years as the Committee deems appropriate.

If an Eligible Individual subsequent to a change in status as an Eligible
Individual again satisfies the requirements of eligibility, such employee shall
be subject to the provisions of Section 4.3(b) only if the total Account balance
is zero or ceases to be an Active Participant in the Plan for twenty-four (24)
months.

3.3Cessation of Participation

 

(a)

A Participant shall cease active participation in the Plan upon the occurrence
of his or her Separation from Service, death or Disability. In addition, a
Participant shall cease active participation in the Plan with respect to future
Plan Years if such Participant no longer qualifies as an Eligible Individual.

 

(b)

A Participant who receives a hardship withdrawal from a plan that is intended to
be tax-qualified under Code Section 401(k) and that is sponsored by the Company
or any Affiliated Company shall, to the extent required under the terms of the
plan making such distribution requires a suspension of employee contributions
under this Plan, have his or her Deferral Election then in effect under this
Plan cancelled immediately, consistent with the requirements of the Code Section
409A Regulations. Similarly, in the event a distribution is made to a
Participant under this Plan by reason of the Participant’s unforeseeable
emergency, such Participant’s Deferral Election under this Plan shall also be
cancelled. A Participant whose Deferral Elections are cancelled pursuant to this
subsection shall be eligible to complete a new Deferral Election for a
subsequent Plan Year consistent with this Plan’s requirements regarding the
timing of initial Deferral Elections; and provided, further, that any such new
Deferral Election shall not become effective until the end of the required
suspension period.

 

ARTICLE IV DEFERRAL ELECTIONS

4.1Establishment of Participant Accounts

The Company shall establish and maintain on its books and records an Account in
the name of each Participant, with several subaccounts, which may include the
following, as well as any other subaccounts and/or credits deemed appropriate by
the Committee, to record:

 

(a)

amounts of Base Salary Deferral Credits on the Participant’s behalf pursuant
Section 4.2 of the Plan;

10

 

--------------------------------------------------------------------------------

 

 

(b)

amounts of Discretionary Bonus Award Credits on the Participant’s behalf
previously deferred under the Plan;

 

(c)

amounts of Short-Term Cash Incentive Award Credits on the Participant’s behalf
pursuant to Section 4.2 of the Plan;

 

(d)

amounts of Long-Term Cash Incentive Award Credits on the Participant’s behalf
pursuant to Section 4.2 of the Plan;

 

(e)

amounts of Discretionary Credits on the Participant’s behalf pursuant to Section
4.9 of the Plan;

 

(f)

credits or debits for investment earnings or losses pursuant to Section 4.8 of
the Plan;

 

(g)

payments of benefits to the Participant or the Participant’s beneficiary
pursuant to Article VI and Section 4.9 of the Plan, and

 

(h)

the balance of the Participant’s Prior Tyco Account (if any), pursuant to
Section 4.10.

4.2Participant Deferral Credits

 

(a)

A Participant may complete separate Deferral Election agreements as described in
Section 4.3 or Section 4.4 of the Plan, as applicable, to reduce up to 90% of
the amount of base salary Compensation and, if applicable, designated short-term
cash incentive award and/or long-term cash incentive award Compensation that the
Participant would otherwise receive each Plan Year.

 

(b)

The Committee will credit all deferred amounts to the Participant’s
respective deferral Accounts.

4.3Deferral Election

A Participant may defer such Compensation in a given calendar year, upon the
completion of a Deferral Election, based on elections made in a manner
prescribed by the Committee as follows:

 

(a)

An Eligible Individual must, in general, complete a Deferral Election prior to
the close of the preceding taxable year for which such Compensation is earned.

 

(b)

An Eligible Individual who is first selected for participation in the Plan after
the start of a Plan Year must, in order to participate in the Plan for the
initial Plan Year, make his or her Deferral Election within the thirty (30)-day
period following the date he or she is so selected. Such Deferral Election will
be effective on the first day of the month after becoming an Eligible Individual
and only for Compensation attributable to services to

11

 

--------------------------------------------------------------------------------

 

 

be performed subsequent to the above referenced thirty (30)-day period and
ending with the close of such Plan Year.

 

(c)

Notwithstanding anything in the Plan to the contrary, the Company, the Company’s
Compensation Committee, and/or the Committee may specifically designate certain
forms of Compensation as ineligible for deferral under the Plan, after which
designation any Participant’s subsequent election to defer of such
specifically-identified forms of Compensation under the Plan shall be void.

4.4Special Rules For Deferral of Performance-Based Compensation

 

(a)

With respect to Compensation (including, without limitation, long-term cash
incentive award Compensation and/or short-term cash incentive award
Compensation) determined to be Performance-Based Compensation, an initial
deferral election may be made with respect to such Compensation on or before the
date that is six months before the end of the performance period for which the
Performance-Based Compensation is payable, provided that the employee performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
election is made as provided herein, and provided further that in no event may
an election to defer Performance-Based Compensation be made after such
Compensation has become readily ascertainable. For purposes of this Section, if
the Performance-Based Compensation is a specified or calculable amount, the
Compensation is readily ascertainable if and when the amount is first
substantially certain to be paid. If the Performance-Based Compensation is not a
specified or calculable amount because, for example, the amount may vary based
upon the level of performance, the Compensation, or any portion of the
Compensation, is readily ascertainable when the amount is first both calculable
and substantially certain to be paid. For this purpose, the Performance-Based
Compensation is bifurcated between the portion that is readily ascertainable and
the amount that is not readily ascertainable. Accordingly, in general any
minimum amount that is both calculable and substantially certain to be paid will
be treated as readily ascertainable.

 

(b)

In the event a Participant has completed a Deferral Election with respect to any
portion of his or her Performance-Based Compensation and payment of such
Performance-Based Compensation is to be made without regard to actual
performance as a result of the death or Disability of the Participant, or the
occurrence of a Change of Control after the Deferral Election is made and has
become irrevocable,  the Participant’s Deferral Election shall still be
effective to the extent provided for in the Code Section 409A Regulations.

12

 

--------------------------------------------------------------------------------

 

4.5Other Rules Regarding Deferral Elections

 

(a)

Subject to the provisions of Section 3.3(b), the rate of deferral elected for a
Plan Year will be irrevocable for that Plan Year.

 

(b)

Deferral Elections must be made separately for each Plan Year for each type of
Compensation.

 

(c)

The Participant shall also elect a separate time and form of distribution for
benefits attributable to his or her Deferral Elections each time a Deferral
Election for a Plan Year is filed, such election to be made at the time and in
the manner established by the Committee for these purposes.

 

(d)

Unless specifically stated to the contrary on a Participant’s election form, in
the event that a Participant’s election to defer long-term cash incentive award
Compensation and/or short-term cash incentive award Compensation specifies the
name of a particular bonus or cash incentive plan, the election shall
nonetheless apply to all similar long-term cash incentive Compensation and/or
short-term cash incentive Compensation (as applicable) earned during the year,
even if earned under a differently named bonus or cash incentive plan than
indicated on the Participant’s election form.

4.6Absence of Election

In the event that a Deferral Election is not made for any Plan Year,
Compensation will be paid to Eligible Individuals according to the Company’s
normal payroll practices.

4.7 Reduction of Deferral Election by Committee Action

The Committee shall have the authority to limit the amount of any Participant’s
deferral to the extent the Committee determines that such limitation is
necessary or appropriate for purposes of complying with applicable withholding
requirements, which Committee action shall be taken prior to the date the
Deferral Election becomes effective, and shall be documented in Writing and
notice provided to the Participant.

4.8Credits for Investment Earnings and Debits for Investment Losses

 

(a)

All amounts credited to a Participant’s Account shall be credited with amounts
of investment earnings or debited with amounts of investment losses that
correspond to the total investment return earned by the Investment Fund or
combination of Investment Funds designated in advance by the Participant for
these purposes.

 

(b)

The designation of one or more Investment Funds by a Participant under this
Section of the Plan shall be used solely to measure the amounts of investment
earnings or losses that will be credited or debited to the Participant’s Account
on the Company’s books and records, and the Company shall not be required under
the Plan to establish any account in

13

 

--------------------------------------------------------------------------------

 

 

the Investment Funds or to purchase any Investment Fund shares on the
Participant’s behalf.

 

(c)

The designation by a Participant of any Investment Funds under this Section of
the Plan shall be made in accordance with rules and procedures established by
the Committee.

 

(d)

The Investment Funds are valued each day the New York Stock Exchange is open for
trading.

 

(e)

A Participant may elect to revise the investment options with respect to
existing Account allocations or future contributions pursuant to the Deferral
Election at any time (subject to any Investment Fund limitation) by notification
to the Committee in the prescribed manner. The Committee, however, retains the
right to review and restrict transfer rights at any time.

 

(f)

If a Participant fails to make a proper designation, then his or her Accounts
shall be deemed to be invested in the Investment Fund(s) designated by the
Committee from time to time for this purpose at the Committee’s discretion. This
investment option can be changed by the Committee from time to time at the
Committee’s discretion.

4.9 Company Contributions

The Company may, in its sole discretion, make additional Company credits
("Discretionary Credits") on behalf of any Eligible Individual. In its sole
discretion, the Company shall determine the Eligible Individuals to be credited
with any Discretionary Credit, the amount of any such Discretionary Credit and
the vesting schedule applicable thereto (including any accelerated vesting
thereof and the events of such acceleration). In addition, the Company may
permit the Participant to elect the timing and form of distribution of such
Discretionary Credits, provided that any such election shall be made no later
than the latest time permitted by Code Section 409A.

4.10Prior Tyco Account

BNS Participants had credited to their Accounts an amount equal to the balance
of their account under the Tyco Nonqualified Plan as of Closing Date.  This
credited amount is maintained in the Participant’s Prior Tyco Account.

 

ARTICLE V VESTING

5.1Vesting of Accounts

Subject to Section 4.9, a Participant shall be fully vested in the amounts
credited to his or her Accounts at all times.

 

14

 

--------------------------------------------------------------------------------

 

ARTICLE VI PAYMENT OF BENEFITS

6.1Distribution of Benefits and Distribution Elections

A Participant shall receive payment of benefits in the form and manner as
described in this Article VI or as permitted pursuant to Section 4.9, taking
into account such elections as are permitted hereunder.

6.2Distribution Elections

A Participant shall specify the time and form of distribution at such time or
times and in such manner as may be established by the Committee, at its
discretion; provided, however, that in all cases any election as to time and
form of distribution must be in Writing and must be irrevocable no later than
the date as of which any Deferral Election to which such election is applicable
has been filed and becomes irrevocable.

6.3Timing of Distributions - Benefit Distribution Date

I.Deferral Elections for the 2016 Plan Year or Before

(a)For Deferrals of Compensation attributable to any period on or before
December 31, 2016, a Participant shall elect, at the time of each election to
defer Compensation with respect to each Plan Year, to receive the benefit
distribution from the portion of his or her Accounts attributable to such
deferral of Compensation, in accordance with one of the following options:

 

(1)

As soon as administratively practical following Separation from Service from the
Company, or

 

(2)

As soon as administratively practical following the earlier of (i) a specific
date which occurs no earlier than at least two years from the end of the
calendar year in which the deferred Compensation is credited, or (ii) the date
of Separation from Service from the Company. However, if Separation from Service
is due to the Participant’s Retirement, payments will commence as of the elected
specified date.

(b)A time of distribution election shall be made separately for each type of
Compensation deferred for that Plan Year.

(c)In the event a Participant fails to make a distribution election, Section
6.3-I(a)(1) of the Plan shall apply.

(d)The time of distribution elected under this Section may be revised, with the
consent of the Committee pursuant to Section 6.6, below.

15

 

--------------------------------------------------------------------------------

 

II.Deferral Elections for the 2017 Plan Year or Later

(a)For Deferrals of Compensation attributable to any period on or after January
1, 2017, a Participant shall elect, at the time of each election to defer
Compensation with respect to each Plan Year, to receive the benefit distribution
from the portion of his or her Accounts attributable to such deferral of
Compensation, in accordance with one of the following options:

 

(1)

As soon as administratively practical following the first day of the seventh
month after the Participant’s Separation from
Service from the Company, or

 

(2)

As soon as administratively practical following the earlier of (i) a specific
date which occurs no earlier than at least two years, and no later than five
years, from the end of the calendar year in which the deferred Compensation is
credited, or (ii) the first day of the seventh month following the Participant’s
Separation from Service from the Company. However, if Separation from Service is
due to the Participant’s Retirement, payments will commence as of the elected
specified date, or

 

(3)

As soon as administratively practical following a specified interval following
the Participant’s Separation from Service.  The interval described in the
preceding sentence shall be a number of whole years from one to five, elected at
the time of the Participant’s deferral election.  This payment election is only
available with respect to lump sum payments.

(b)A time of distribution election shall be made separately for each type of
Compensation deferred for that Plan Year.

(c)In the event a Participant fails to make a distribution election, Section

6.3-II(b)(1) of the Plan shall apply.

(d)The time of distribution elected under this Section may be revised, with the
consent of the Committee pursuant to Section 6.6, below.

6.4Distributions to Specified Employees

Notwithstanding the foregoing, in the event that, as of the date a distribution
is to be made on account of a Participant’s Separation from Service, any class
of the Company’s stock is publicly traded on an established securities market or
otherwise, as determined under the Code Section 409A Regulations, any
distribution due hereunder to such Participant on account of his or her
Separation from Service shall, if such Participant is determined to be a
Specified Employee, not commence earlier than the six (6) month anniversary of
such Participant’s Separation from Service. In the event a distribution is
delayed by reason of this Section and the affected Participant’s death occurs
prior to commencement of such distribution, such distribution shall be made as
soon as practicable following such Participant’s death. For the avoidance of
doubt, a Participant’s status as a Specified Employee will be determined as of
the date of the Participant’s

16

 

--------------------------------------------------------------------------------

 

Separation from Service, without regard to the year for which Compensation is
deferred, even if the application of this Section 6.4 results in the portion of
the Participant’s Account payable under Section 6.3-I being paid on a different
date than as the portion payable under Section 6.3-II.

6.5Form of Distribution

(a)A Participant shall elect, at the time of each election to defer Compensation
with respect to each Plan Year, the form of distribution in a manner prescribed
by the Committee in accordance with one of two payment options:

 

(1)

A single lump sum payment, or

 

(2)

Annual Declining Balance installments, with an installment term of between 2 and
10 years.

 

(b)A form of distribution election shall be made separately for each type of
Compensation deferred for that Plan Year.

 

(c)In the event a Participant fails to make an election, Section 6.5(a)(1) of
the Plan shall automatically apply.

 

(d)The benefit form of distribution elected under this Section may be revised,
with the consent of the Committee pursuant to Section 6.6, below.

6.6 Elections to Defer Beyond Original Distribution Commencement Date.

With respect to previously deferred Compensation, a Participant may elect to
change the Benefit Distribution Date otherwise elected pursuant to this Article
VI and Section 4.9 and/or to modify the form of benefit elected pursuant to
applicable provisions of this Article VI and Section 4.9 (a “revised election”),
if the following requirements are met:

 

(a)

The revised election shall not take effect for at least twelve (12) months after
the date of such revised election;

 

(b)

The first payment with respect to such revised election shall not be made until
at least five (5) years after the date on which distribution would have
otherwise begun; provided that earlier distribution may be made in the event of
the Participant’s death or Disability;

 

(c)

If applicable, the revised election shall be made at least twelve (12) months
prior to a scheduled Benefit Distribution Date;

17

 

--------------------------------------------------------------------------------

 

 

(d)

In no event shall a Participant be permitted to change the time of any
distribution in any manner that would accelerate the payment of a Plan benefit;
and

 

(e)

In no event shall a Participant be permitted to change his or her elected form
of benefit from installment payments to a single lump sum if such change would
result in a material acceleration of payment for purposes of Code Section 409A
and the Code Section 409A Regulations.

6.7Permitted Acceleration of Payment

Notwithstanding the Participant’s elected time and form of distribution pursuant
to Article VI and Section 4.9 of the Plan, the time or schedule of a payment
shall be accelerated in the following circumstances (but only to the extent
permitted under the Code Section 409A Regulations):

 

(a)

Payment shall be made to the extent necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)) that meets the
requirements of the Company’s domestic relations order procedures applicable to
nonqualified plans, if such payment is made to an individual other than the
Participant.

 

(b)

Payment shall be made to the extent necessary to comply with an ethics agreement
with the Federal government or to the extent reasonably necessary to avoid the
violation of an applicable federal, state, local, or foreign ethics law or
conflicts of interest law (including where such payment is reasonably necessary
to permit the Participant to participate in activities in the normal course of
his or her position in which the Participant would otherwise not be able to
participate under an applicable rule).

 

(c)

Payment of a Participant’s entire Account may be made in the form of a lump sum
payment of amounts deferred under the Plan that do not exceed a specified
amount, provided any action by the Company causing such lump sum payment to be
made to a Participant is evidenced in Written form and executed by an authorized
officer of the Company no later than the date such lump sum payment is made, and
provided that such lump sum payment results in the termination and liquidation
of the entirety of the Participant’s Account under the Plan, and his or her
deferred compensation benefits under all other agreements, methods, programs, or
other arrangements with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Section 1.409A-1(c)(2) of the Code Section 409A Regulations; and provided
further that the total payment to the Participant (under the Plan and all other
arrangements treated as a single nonqualified deferred compensation plan) is not
in excess of the applicable dollar amount under Code Section 402(g)(1)(B).

18

 

--------------------------------------------------------------------------------

 

 

(d)

Payment is permitted to the extent necessary to satisfy any applicable federal,
state and local income tax withholding and federal payroll withholding
requirements pursuant to provisions of Code Section 409A and the regulations
thereunder, related to benefits provided in the Plan.

 

(e)

Payment of a Participant’s entire Account shall be made in the event of the
failure of the Plan (or failure of any other plan required to be aggregated with
the Plan pursuant to regulations published under Code Section 409A) to meet the
requirements of Code Section 409A.

6.8 Payment For Unforeseeable Emergency

A Participant who incurs an unforeseeable emergency may apply to the Committee
for an immediate distribution from his or her Account in an amount necessary to
satisfy such financial hardship and the tax liability attributable to such
distribution, subject to the rules set forth below.

 

(a)

An unforeseeable emergency will be deemed to have occurred if the Participant
undergoes a severe financial hardship resulting from an illness or accident of
the Participant or his or her spouse, the Participant’s beneficiary, or his or
her dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the employee. In addition,
the need to pay for the funeral expenses of a spouse, a beneficiary, or a
dependent may also constitute an unforeseeable emergency.

 

(b)

A distribution on account of unforeseeable emergency may not be made to a
Participant to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the plan.

 

(c)

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional Compensation that is available by reason
of the cancellation of the Participant’s deferral election upon a payment due to
an unforeseeable emergency, which cancellation shall be implemented to the
extent permitted or required under the Code Section 409A Regulations, and to the
extent required under the Plan.

19

 

--------------------------------------------------------------------------------

 

 

(d)

In the event a Participant requests, and the Committee approves, a payment
pursuant to this Section, the Participant’s Deferral Election shall be
cancelled. In the event that any credit is made for employer matching
contributions pursuant to applicable provisions of the Plan, such credits
(together with any investment results) shall be removed from the Participant’s
Account.

6.9Payment of Disability Benefits

If a Participant incurs a Disability, the entire value of his or her Account
shall be distributed to the Participant in a single lump sum. Any distribution
pursuant to this Section will occur following the determination of the
Disability as approved by the Committee.

In the event that a Participant requests, and the Committee approves, a payment
pursuant to this Section, the Participant’s Deferral Election shall be
cancelled.

6.10 Payment of Death Benefits

(a)Each Participant shall designate a beneficiary on the proper beneficiary form
as prescribed by the Committee to receive his or her Accounts in the event of
death. If a Participant dies with a balance credited to his or her Accounts,
such balance shall be paid to the applicable beneficiary or beneficiaries in a
single lump sum as soon as practical following the Participant’s death.  

(b)Notwithstanding the above, if no beneficiary designation is on file with the
Company at the time of death of the Participant or such designation is not
effective for any reason then the designated beneficiary to receive such
benefits shall be as follows:

(1)the Participant’s surviving spouse; or

(2)if there is no surviving spouse, then to the Participant’s estate.

All decisions made by the Committee in good faith and based upon affidavit or
other evidence satisfactory to the Committee regarding questions of fact in the
determination of the identity of such beneficiary(ies) shall be conclusive and
binding upon all parties, and payment made in accordance therewith shall satisfy
all liability hereunder.

6.11 Change of Control

Within ten (10) days following a Change of Control of the Company, the entire
value of his or her Account shall be distributed to the Participant in a single
lump sum.

6.12 Valuation of Distributions

The benefit amount of a Participant’s Account to be distributed pursuant to this
Article VI and Section 4.9 shall be based on the value of such Account on any
Valuation Date after instructions are received in good order by the Committee.

20

 

--------------------------------------------------------------------------------

 

6.13 Timing of Distributions

Distributions made pursuant to this Article VI and Section 4.9 shall be made at
the following times:

 

(a)

Specific Date - Any distribution made in accordance with a specific date shall
be made as soon as administratively feasible following the elected specific
date, but no later than the end of the calendar year containing the date or, if
later, the 15th day of the third calendar month following the specified date.

 

(b)

Event – Any distribution made in accordance with an event in this Article VI and
Section 4.9 shall be made as soon as administratively feasible following the
event, but no later than 90 days following the date the benefit is payable under
this Article VI and Section 4.9.

6.14  Prior Tyco Account

Notwithstanding the foregoing, any Participant’s Prior Tyco Account shall be
paid according to the elections in place for such Participant as of the Closing
Date, as described in Appendix A, unless otherwise deferred pursuant to Section
6.6.  Until a BNS Participant designates a different beneficiary under this
Plan, the BNS Participant’s beneficiary designation (if any) under the Tyco
Nonqualified Plan shall apply under this Plan.  

 

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

7.1 Amendments Generally

The Company reserves the right to amend the Plan at any time. No amendment,
however, may reduce the amount credited to Accounts at the time of the
amendment’s adoption, except as may otherwise be required by law or necessary or
desirable to comply with the requirements of Code Section 409A. Without limiting
the generality of the foregoing, the Committee may amend the Plan to impose such
restrictions upon the timing, filing and effectiveness of Deferral Elections,
the investment procedures and investment alternatives available under the Plan
and the distribution provisions of Article VI and Section 4.9 which the
Committee deems appropriate or advisable in order to avoid the current income
taxation of amounts deferred under the Plan which might otherwise occur as a
result of changes to the tax laws and regulations governing deferred
compensation arrangements such as the Plan and may also, in such event, cease
further deferrals under the Plan.

7.2Right to Terminate

The Company may terminate the Plan at any time in whole or in part.

 

(a)

Except for such modifications, limitations or restrictions as may otherwise be
required to avoid current income taxation or other adverse tax consequences as a
result of changes to the tax laws and regulations applicable to the Plan, no
such plan amendment or plan termination

21

 

--------------------------------------------------------------------------------

 

 

authorized by the Committee shall adversely affect the benefits accrued to date
under the Plan or otherwise reduce the then outstanding balances credited to
Accounts or otherwise adversely affect the distribution provisions in effect for
those Accounts, and all amounts deferred prior to the date of any such plan
amendment or termination shall, subject to the foregoing exception, continue to
become due and payable in accordance with the distribution provisions of Article
VI and Section 4.9 as in effect immediately prior to such amendment or
termination. Termination of the Plan shall not serve to reduce the amount
credited to an Account at the time of termination.

 

(b)

Notwithstanding the above, the Company may terminate the Plan and distribute the
participant’s credited accounts in the form of a single lump sum. Such a Plan
termination may occur only if the conditions set forth below are met, consistent
with the requirements of Code Section 409A and the Code Section 409A
Regulations:

(i)The termination and liquidation does not occur proximate to a downturn in the
financial health of the Company;

(ii)The Company terminates and liquidates all agreements, methods, programs, and
other arrangements sponsored by the Company that would be aggregated with the
Plan under applicable provisions of the Code Section 409A Regulations assuming a
Participant in the Plan also had deferrals credited under all such other
agreements, methods, programs;

(iii)No payments in liquidation of the plan are made within 12 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan (other than amounts distributed under the terms of the Plan
without regard to the action to terminate and liquidate the Plan;

(iv)All payments in liquidation of the Plan are made within 24 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; and

(v)The Company does not adopt a new plan that would be aggregated with the Plan
under applicable provisions of the Code Section 409A Regulations if assuming a
Participant participated in both plans, at any time within three years following
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.

 

ARTICLE VIII MISCELLANEOUS

8.1 Unfunded Plan

This Plan is an unfunded deferred compensation arrangement for Eligible
Individuals. While it is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA, the
Company may establish a grantor trust to satisfy part or

22

 

--------------------------------------------------------------------------------

 

all of its Plan payment obligations so long as the Plan remains unfunded for
federal tax purposes and for purposes of Title I of ERISA. The Company shall not
establish or contribute to a trust under the prior sentence to satisfy its
obligations regarding either of the following (i) any Participant’s Prior Tyco
Account or (ii) credits for any Participant related to any period beginning on
or after January 1, 2016.  Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any employee or
other person. To the extent any person acquires a right to receive a payment
from the Company under the Plan, such right shall be no greater than that of an
unsecured general creditor of the Company.

8.2 Nonguarantee of Employment

Nothing contained in the Plan shall be construed as a contract of employment
between the Company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any Participant with or without cause.

8.3Nonalienation of Benefits

 

(a)

Except as provided in Section 6.8(a) and as may be required by law, benefits
payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, whether voluntary or involuntary.
Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to benefits under the Plan shall be
void. The Company shall not in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person entitled to
benefits under the Plan.

 

(b)

Notwithstanding Section 8.3(a) of the Plan, if a Participant is indebted to the
Company at any time when payments are to be made by the Company to the
Participant under the provisions of the Plan, the Company shall have the right
to reduce the amount of payment to be made to the Participant (or the
Participant’s beneficiary) to the extent of such indebtedness. Any election by
the Company not to reduce such payment shall not constitute a waiver of its
claim for such indebtedness.

8.4 Taxes and Withholding

 

(a)

For each Plan Year in which the Participant defers a portion of Compensation
under this Plan, the Company will withhold from the Participant’s non-deferred
Compensation the Participant’s share of FICA and other employment taxes to the
extent applicable. For the avoidance of doubt, the Company is not required to
provide any “gross-up” payment to the extent the desired tax treatment of
amounts deferred under the Plan is not realized.

23

 

--------------------------------------------------------------------------------

 

 

(b)

The tax treatment of any payment provided under this Plan is not warranted or
guaranteed. Neither the Company nor the Committee shall be liable for or
required to reimburse any Participant for any taxes, interest, penalties, or
other monetary amounts owed by the Participant or any other taxpayer as a result
of the Plan or the payment or non-payment of any amount thereunder.  By
participating in the Plan, the Participant agrees to be solely and exclusively
liable for any tax consequences (including without limitation any additional tax
based on noncompliance with Code Section 409A) associated with any benefit under
the Plan.  Nothing in this Plan shall be interpreted as creating in the Company,
the Committee, or any other person a duty to optimize any tax treatment.

8.5 Applicable Law

This Plan shall be construed and enforced in accordance with the laws of the
state of Delaware.

8.6 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions.

8.7Severability

The invalidity and unenforceability of any particular provision of this plan
shall not affect any other provision and the Plan shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

8.8 Expenses

In addition to the expenses and costs that may be charged against Participants’
Accounts pursuant to other provisions of the Plan, each Participant’s Account
shall also be charged with its allocable share of all other costs and expenses
incurred in the operation and administration of the Plan, except to the extent
one or more Participating Employers elect in their sole discretion to pay all or
a portion of those costs and expenses.

24

 

--------------------------------------------------------------------------------

 

ARTICLE IX ADMINISTRATION OF THE PLAN

9.1Powers and Duties of the Committee

The Company, or its designee, shall appoint members of the Committee. The
Committee will be responsible for the administration of the Plan. The Committee
shall have full responsibility to represent the Company and the Participants in
all things it may deem necessary for the proper administration of the Plan.
Subject to the terms of the Plan, the decision of the Committee upon any
question of fact, interpretation, definition or procedures relating to the
administration of the Plan shall be conclusive. The responsibilities of the
Committee shall include, but not be limited to, the following:

 

(a)

Verifying all procedures by which payments to Participants and their
beneficiaries are authorized.

 

(b)

Deciding all questions relating to the eligibility of employees to become
Participants in the Plan.

 

(c)

Interpreting the provisions of the Plan in all particulars.

 

(d)

Establishing and publishing rules and regulations for carrying out the Plan.

 

(e)

Preparing an individual record for each Participant in the Plan, which shall be
available for examination by such Participant, or authorized persons.

 

(f)

Reviewing and answering any denied claim for benefits that has been appealed to
the Committee under the provisions of this Article.

9.2Claims Procedure

 

(a)

Filing of Claim. Any Participant or beneficiary under the Plan may file a
written claim for a Plan benefit with the Committee or with a person named by
the Committee to receive claims under the Plan.

 

(b)

Notice of Denial of Claim. In the event of a denial or limitation of any benefit
or payment due to or requested by any Participant or beneficiary under the Plan
(“claimant”), the claimant shall be given a written notification, including
electronic communication, containing specific reasons for the denial or
limitation of the benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
the benefit is based. In addition, it shall contain a description of any other
material or information necessary for the claimant to perfect a claim, and an
explanation of why such material or information is necessary. The notification
shall further provide appropriate information as to the steps to be taken if the
claimant wishes to appeal the denial or limitation of benefit and submit a claim
for review. This written notification shall be given to a claimant within 90
days after receipt of the claim by the Committee unless special circumstances
require an extension of time for process of the claim. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant prior to the

25

 

--------------------------------------------------------------------------------

 

 

termination of said 90-day period, and such notice shall indicate the special
circumstances which make the postponement appropriate.

 

(c)

Right of Review. In the event of a denial or limitation of the claimant’s
benefit, the claimant or the claimant’s duly authorized representative shall be
permitted to review pertinent documents free of charge upon request and to
submit to the Committee issues and comments in writing. In addition, the
claimant or the claimant’s duly authorized representative may make a written
request for a full and fair review of the claim and its denial by the Committee;
provided, however, that such written request must be received by the Committee
within 60 days after receipt by the claimant of written notification of the
denial or limitation of the claim. The 60-day requirement may be waived by the
Committee in appropriate cases.

 

(d)

Decision on Review. A decision shall be rendered by the Committee within 60 days
after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days, but in no event shall the
decision be rendered more than 120 days after the receipt of such request for
review. Any decision by the Committee shall be furnished to the claimant in
writing and shall set forth the specific reasons for the decision and the
specific plan provisions on which the decision is based.

EXECUTION OF DOCUMENT

 

 

 

CommScope Holding Company, Inc.

 

 

By:

/s/ Frank B. Wyatt, II

 

 

Title:

Senior Vice President,

 

 

 

General Counsel & Secretary

 

 

Date:

December 29, 2016

 




26

 

--------------------------------------------------------------------------------

 

Appendix A

 

Prior Tyco Account

 

The provisions of this Appendix A apply only to a Participant’s Prior Tyco
Account.  

 

1.

Deferral Elections:  

 

a.

Retention of Existing Deferral Elections for 2015. Pursuant to Section 4.3 of
the Plan, a BNS Participant who had a Deferral Election (including an election
to defer base pay and/or an election to defer bonus compensation) under the Tyco
Nonqualified Plan shall be deemed to have made the same Deferral Election under
this Plan for the 2015 calendar year. All deferrals made after the BNS
Participant becomes a Participant shall be made to the Participant’s other
sub-accounts and not to the Participant’s Prior Tyco Account.

 

b.

Spillover Election.  A Spillover Election was a feature of the Tyco Nonqualified
Plan, involving an irrevocable commitment by a BNS Participant to defer a
percentage of his periodic Compensation equal to the Participant's election
under the Tyco Electronics Corporation Retirement Savings and Investment Plan
(“TE 401(k)”), with such deferrals commencing at the time the Participant's
tax-deferred contributions or after-tax contributions, as applicable, under the
TE 401(k) were suspended for any Plan Year as the result of the imposition of
any limitation under applicable law or any procedure established by the Tyco
Nonqualified Plan committee in accordance with applicable law.  For purposes of
calculating the Spillover Election, BNS Participants with a Spillover Election
were treated as not being permitted to change their tax-deferred or after-tax
contribution levels to the TE 401(k) plan.

 

c.

Application of Spillover Election. BNS Participants whose Deferral Election
under the Tyco Nonqualified Plan included a Spillover Election shall maintain
the Spillover Election under this Plan for 2015 only.  For purposes of this
Plan, a Participant’s Spillover Election shall be interpreted as an election to
defer to the Plan the percentage of the Participant’s periodic Compensation
specified in the election, but only to the extent such deferrals constitute an
Excluded Amount.  An “Excluded Amount” shall mean pre-tax or after-tax
contributions that would be excluded from the CommScope, Inc. Retirement Savings
Plan because of the imposition of any limitation under applicable law or any
procedure established by the Committee in accordance with applicable
law.  Excluded Amounts shall be calculated as though the Participant had
contributed to the CommScope, Inc. Retirement Plan on a level basis throughout
the Plan Year pursuant to the Participant’s contribution elections under the TE
401(k) immediately before the Closing Date.  For the purpose of calculating the
Spillover Election only, the TE 401(k) plan and the CommScope, Inc. Retirement
Savings Plan shall be treated as

27

 

--------------------------------------------------------------------------------

 

 

a single plan. Spillover Elections shall not be available for any calendar year
beginning on or after January 1, 2016.

 

2.

Distribution Options:  Pursuant to Section 6.14 of the Plan, the Prior Tyco
Account of any Participant retains the same elections for time and form of
payment as existed under the Tyco Nonqualified Plan.  The following were the
timing and form of payment options that existed under the Tyco Nonqualified
Plan:

 

a.

Time of Payment

 

•

Payment in a specific a future year.

 

•

Payment after Separation from Service.

 

•

Payment as of the earlier of a specific future year or Separation from Service.

If payment in a specific year is selected, the year chosen cannot be later than
the year in which the BNS Participant reaches age 70.  The payment will occur
(or installments will begin) in March of the year selected.

Payments made upon Separation from Service will be paid (or installments will
begin) as of March of the year following the year in which Separation from
Service occurs.

 

b.

Form of Payment

 

•

Lump sum payment.

 

•

Between 2 and 10 annual equal installments.  The installment option is only
available for participants with a minimum account balance of $10,000.  BNS
Participants whose account balances do not meet this threshold are treated as
having elected a lump sum payment.

 

c.

Subsequent Deferral Elections

A Participant shall be permitted to make changes to the time and form of payment
of the Participant’s Prior Tyco Account in accordance with Section 6.6 of the
Plan, provided that in no event may a Participant elect to defer commencement of
payment of his Prior Tyco Account past the year in which the Participant reaches
age 70.  

 

3.

Payment on Death:  If a Participant dies before his entire Prior Tyco Account is
distributed, the balance of the Participant’s Prior Tyco Account will be paid to
the Participant’s designated beneficiary in lump sum.  

28

 